Citation Nr: 0122023	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether there was a timely request for an extension of time 
for filing a substantive appeal of a February 1994 rating 
decision denying service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vanita A. Snow, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, H. A., C. H.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  He died on September [redacted], 1992.  The appellant is 
his widow.  

This matter arises before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC, which denied 
service connection for the cause of the veteran's death.  The 
appellant contends that she submitted a timely request for an 
extension of time to file a substantive appeal regarding a 
February 1994 decision denying service connection for the 
cause of the veteran's death.  In April 2000, a statement of 
the case (SOC) was prepared regarding the timeliness of the 
appeal, and in June 2000, the appellant filed an appeal 
regarding the question of timliness.  


FINDINGS OF FACT

1.  All relevant evidence necessary regarding the issue of 
timeliness of the appeal of a February 1994 decision denying 
service connection for the cause of the veteran's death has 
been obtained.

2.  The appellant submitted correspondence containing the 
necessary information to request an extension of time in 
which to file a substantive appeal on August 8, 1997, or 
within the 60 day period following the mailing of the SOC.



CONCLUSION OF LAW

The appelant made a timely request for an extension of time 
to file a substantive appeal of her claim for service 
connection for the cause of the veteran's death. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant filed an application for dependency and 
indemnity compensation (DIC) in October 1992.  

In a February 1994 letter, the RO informed the appellant that 
her claim for service-connected death benefits remained 
denied.  

The appellant's attorney submitted a notice of disagreement 
in November 1994.  

In an undated SOC, the RO reported the denial of the claim 
for service connection for the cause of the veteran's death.  
A letter was sent to the appellant informing her of this 
decision, and that she had 60 days to perfect her appeal.  
"6-9-97" is hand-written on the top of the letter. 

In a letter dated August 8, 1997, the veteran's attorney 
asked for a 60 day extension to file an appeal.  This letter 
was date-stamped as received by the RO on August 22, 1997.  
The attorney wrote that the hospital did not indicate the 
cause of death on the death certificate, and she was trying 
to have the hospital examiner identify the cause of death and 
contributing factors.  

The claims folder includes a second letter dated August 8, 
1997, the contents of which are identical to the letter that 
was date-stamped August 22, 1997.  The second letter does not 
have a date stamp to indicate when it was received by VA.  

In a letter dated April 1998, the RO informed the appellant 
that a timely appeal had not been filed, and that no further 
action was required.  The RO noted that a SOC had been mailed 
on June 9, 1997, and that she had had until August 9, 1997, 
to perfect her appeal.  The RO noted that on August 22, 1997, 
a letter dated August 8, 1997, had been received requesting 
an extension.  

In an affidavit dated in July 1998, the attorney who 
represented the appellant in August 1997 stated that she had 
prepared a letter requesting an extension of time to file an 
appeal and had caused a copy of the letter to be hand 
delivered to the RO on August 8, 1997.  She stated that 
another signed copy had been sent to the RO by mail.  It was 
noted that both copies were in the appellant's claims file, 
and that one copy was date-stamped as received on August 22, 
1997, and that the other original copy was not date-stamped 
as received. 

The appellant was afforded a hearing before a member of the 
Board in June 2001, a transcript of which has been associated 
with the claims folder.  Although the appellant did not 
attend the hearing, her attorney attended the hearing with 
one witness, H.A., who was identified as the procurement 
officer at the Neighborhood Legal Services office through 
which the appellant's attorney worked.  The appellant's 
attorney submitted additional evidence at the time of the 
hearing, to which she waived RO consideration.  One item of 
evidence submitted at the hearing was an outgoing mail log 
from the Neighborhood Legal Services office.  The outgoing 
mail log includes an entry dated 8/8/97 showing mail from the 
appellant's Neighborhood Legal Services attorney addressed to 
the Adjudication Officer at the RO.  

Analysis

VA law provides that "questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991).  The United 
States Court of Appeals for the Federal Circuit has held that 
"it is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
and timely substantive or formal appeal.  38 U.S.C.A. § 7105 
(West 1991);  38 C.F.R. § 20.200, 20.202, 20.302 (2000).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant or the remainder of 
the one-year period from the date of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b); see also Roy v. Brown, 5 Vet. App. 554 
(1993).

An extension of the 60-day period for filing a Substantive 
Appeal, 
or the 60-day period for responding to a Supplemental 
Statement of the 
Case when such a response is required, may be granted for 
good cause. A 
request for such an extension must be in writing and must be 
made prior 
to expiration of the time limit for filing the Substantive 
Appeal or the 
response to the Supplemental Statement of the Case. The 
request for 
extension must be filed with the Department of Veterans 
Affairs office 
from which the claimant received notice of the determination 
being 
appealed, unless notice has been received that the applicable 
records 
have been transferred to another Department of Veterans 
Affairs office. 
A denial of a request for extension may be appealed to the 
Board.  38 C.F.R. § 20.303 (2000).

In this case, the RO issued a statement of the case (SOC) on 
June 9, 1997.  In a letter dated August 8, 1997, the 
appellant's attorney requested an extension of time in which 
to file the substantive appeal.  The issue that needs to be 
decided is whether this request for an extension was filed 
within the time limits provided in the applicable 
regulations.  Under the provisions of 38 C.F.R. §§ 20.302 (b) 
and 20.303, the time limit for requesting the extension was 
60 days from the date the SOC was mailed to the appellant, or 
60 days from June 9, 1997.  If the letter dated August 8, 
1997, was received by VA on August 8, 1997, then it would 
have been received on the 59th day following the date that 
the statement of the case was mailed. 

Complicating this issue is the fact that the claims folder 
includes two original signed letters dated by the sender 
August 8, 1997.  One of the letters bears a date stamp 
indicating that VA received it on August 22, 1997, and one of 
of the letters has no VA date stamp.  The appellant's 
representative has argued that the letter bearing no VA date 
stamp was hand-delivered to the RO on August 8, 1997, a date 
which is within the 60-day limit provided in the regulations.  
The appellant has submitted an affidavit from the attorney 
who wrote the letter.  According to the attorney's affidavit, 
the attorney caused an investigator deliver the letter 
directly to the RO on August 8, 1997. 

The evidence is not conclusive.  However, reasonable doubt 
must be resolved in favor of the appellant.  Resolving all 
reasonable doubt in the appellant's favor, the evidence 
supports a finding of fact that the August 8, 1997, letter 
was hand-delivered on August 8, 1997.  Therefore, under the 
applicable regulations the request for an extension of time 
to file a substantive appeal was submitted to RO in a timely 
manner.

The letter dated August 8, 1997, also includes a statement to 
the effect that the appellant's attorney needed additional 
time because the hospital at which the veteran died had 
failed to indicate the cause of the veteran's death, and the 
appellant's attorney needed to obtain further pertinent 
medical information concerning the cause of death.  
Therefore, an adequate statement of good cause was submitted 
along with the timely request for an extension of time to 
file the substantive appeal.  For these reasons, under the 
provisions of  38 C.F.R. § 20.303, the appellant is entitled 
to an additional 60-day period in which to file a substantive 
appeal.  Accordingly, the RO must provide the appellant with 
notice of the commencement of the 60-day period and allow the 
appellant the opportunity to submit the substantive appeal 
within the additional 60-day period.

ORDER

The appellant has submitted a timely request for an 
additional period in which to file a substantive appeal, and 
the appellant is entitled to an additional 60 days in which 
to file a substantive appeal. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



